344 S.W.3d 301 (2011)
Timothy MOY, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72827.
Missouri Court of Appeals, Western District.
August 9, 2011.
Robert Melvin Miller, High Ridge, MO, for appellant.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before Division III: JAMES E. WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Timothy Moy appeals the decision of the Labor and Industrial Relations Commission affirming the Division of Employment Security's determination that Aaron Whitmer is Moy's "employee" and not an "independent contractor" under the Missouri Employment Security Law. We affirm. Rule 84.16(b).